Citation Nr: 1517411	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  08-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disorder.  

2.  Entitlement to service connection for a right arm disorder.

3.  Entitlement to service connection for arthritis of the lumbar spine.

4.  Entitlement to service connection for a cardiovascular disorder, to include claimed hardening of the veins.

5.  Entitlement to service connection for amyotrophic lateralizing sclerosis (ALS).

6.  Entitlement to a compensable disability rating for service-connected residuals of a fracture of the left ring finger. 

7.  Entitlement to a disability rating in excess of 20 percent for the service-connected cervical strain with arthritis.  

8.  Entitlement to a disability rating in excess of 20 percent for the service-connected lumbosacral strain with arthritis. 

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and associated symptoms of sleep and memory impairment.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and associated symptoms of sleep and memory impairment.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neurological disorder, to include a qualifying chronic Gulf War undiagnosed illness and bilateral carpal tunnel syndrome. 

12.  Entitlement to service connection for a neurological disorder, to include a qualifying chronic Gulf War undiagnosed illness and bilateral carpal tunnel syndrome.

13.  Entitlement to service connection for a respiratory disorder, to include a qualifying chronic Gulf War undiagnosed illness.  

14.  Entitlement to service connection for fibromyalgia.

15.  Entitlement to service connection for chronic fatigue syndrome. 

16.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant is represented by: Karl A. Kazmierczak, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant, (the Veteran) had a qualifying (honorable) period of active duty service from June 1989 to April 1993, and a non-qualifying period of active duty service from November 1995 to July 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2007 and April 2010 rating decisions of the RO in Phoenix, Arizona.

In September 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is of record.

Subsequent to the Board hearing, the Veteran submitted additional evidence directly to the Board accompanied by a waiver of his right to have that evidence considered initially by the RO.  

The Veteran agreed at the Board hearing that certain issues, which had been separately developed by the RO, would be combined in the Board's adjudication.  These include the issue of entitlement to service connection for lumbar arthritis, which the Board has treated as part of the service-connected lumbosacral spine disability, and the issues of whether new and material evidence has been received to reopen service connection for sleep and memory impairment, which the Board has combined with the issue of the reopening of the claimed psychiatric disorder.  

On the transcript of the Board hearing, the Veteran raised several claims which had not yet been adjudicated by the RO.  These include entitlement to service connection for restless leg syndrome and obstructive sleep apnea.  The issue of sleep apnea was asserted to be encompassed by the sleep impairment issue.  The claimed restless leg syndrome was asserted to be encompassed by the neurological disorder claim.  However, restless leg syndrome is a distinct diagnosis which does not reasonably fall within the bounds of the neurological claim raised by the Veteran at the RO level and adjudicated by the RO.  That issue included Gulf War undiagnosed neurological illness and carpal tunnel syndrome.  Similarly, the sleep issue developed and adjudicated by the RO was limited to impaired sleep associated with a psychiatric disorder (see also February 2013 VA examination report finding the Veteran's sleep disturbances to be associated with his mental health issues and not to represent a separate disability).  Obstructive sleep apnea is a distinct diagnosis and is not reasonably encompassed by any issue adjudicated to date.  Indeed, the diagnoses of sleep apnea and restless leg syndrome were apparently not of record before the RO, but were contained in clinical records submitted directly to the Board after the Board hearing.  

Also shown in an EMG report accompanying the diagnoses of obstructive sleep apnea and restless leg syndrome is a diagnosis of mild general sensory peripheral neuropathy of the lower extremities.  While not specifically claimed by the Veteran, this is a specific neurological diagnosis that is reasonably raised by the record, but which has not been addressed in any RO adjudication.  

Additionally, in April 27, 2012 correspondence, the Veteran asserted that headaches were part of his claimed neurological disorder.  However, service connection has previously been denied for headaches (June 1996, February 1997, and May 1997), and reopening of service connection for headaches has also previously been denied (August 2008).  In the context of the current appeal, the issue of whether new and material evidence has been received to reopen service connection for headaches has also not been subject to RO adjudication and is not reasonably encompassed by the neurological claim, which was limited to Gulf War undiagnosed illness and carpal tunnel syndrome.  

As the issues of entitlement to service connection for obstructive sleep apnea, restless leg syndrome, and peripheral neuropathy of the lower extremities, and the issue of whether new and material evidence has been received to reopen service connection for headaches, have not yet been subject to a decision by the Secretary of Veterans Affairs, the Board does not have jurisdiction over them.  38 C.F.R. § 20.201 (2014).  However, having been reasonably raised by the record, these claims are referred to the RO for appropriate action.  

The issue of TDIU entitlement, while not adjudicated by the RO, is a component of the appealed rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  The Veteran reported that he last worked in 1997 and that he has marked difficulty in securing and maintaining employment.  He has attributed his unemployability in large part to fibromyalgia (see VA examination February 2010).  The issue of entitlement to TDIU is intertwined with the Board's grant of service connection for PTSD and fibromyalgia.  

The issues of TDIU entitlement and entitlement to service connection for chronic fatigue syndrome are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  On the transcript of the September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the appeal encompassing the issues of entitlement to a compensable disability rating for residuals of a left ring finger fracture, entitlement to service connection for a right arm disorder, entitlement to service-connection for a cardiovascular disorder, to include hardening of the veins, entitlement to service connection for arthritis of the lumbosacral spine, entitlement to service connection for ALS, and reopening of service connection for a bilateral eye disorder.

2.  For the entire period of this appeal, the Veteran's cervical strain with arthritis has been manifested by painful motion of the cervical spine with forward flexion that exceeds 15 degrees and without ankylosis; the Veteran's symptoms are contemplated by the schedular rating criteria.

3.  For the entire period of this appeal, the Veteran's lumbosacral strain with arthritis has been manifested by painful motion of the thoracolumbar spine with forward flexion of the thoracolumbar spine that exceeds 30 degrees and without ankylosis; the Veteran's symptoms are contemplated by the schedular rating criteria.

4.  In a September 2002 rating decision, the RO denied service connection for a psychiatric disorder; the evidence received subsequent to the September 2002 rating decision is new and material.

5.  In a September 2007 rating decision, the RO denied reopening of service connection for memory loss; in an August 2008 rating decision, the RO denied service connection for sleep impairment; these symptoms are encompassed by the reopened claim of entitlement to service connection for a psychiatric disorder.  

6.  The Veteran's claimed PTSD stressor is related to his fear of hostile military or terrorist activity; a VA psychologist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms have been related to the stressor.  

7.  In an August 2008 rating decision, the RO denied service connection for a neurological disorder, to include a qualifying chronic Gulf War undiagnosed illness and bilateral carpal tunnel syndrome; the evidence received subsequent to the August 2008 rating decision is new and material.

8.  The neurological signs and symptoms identified by the Veteran as being shown on a carpal tunnel syndrome evaluation have been attributed to the known diagnosis of bilateral carpal tunnel syndrome which is not related to service.  

9.  The Veteran's respiratory symptoms and breathing pain have been attributed to the known diagnosis of COPD which is not related to service.  

10.  The Veteran has fibromyalgia that is related to his Persian Gulf service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of reopening of service connection for a bilateral eye disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a right arm disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the issue of entitlement to service connection for arthritis of the lumbar spine are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the issue of entitlement to service connection for a cardiovascular disorder, to include hardening of the veins, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the issue of entitlement to service connection for ALS are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the issue of the disability rating for residuals of a left ring finger fracture are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for a disability rating in excess of 20 percent for cervical strain with arthritis are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

8.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain with arthritis are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

9.  The criteria for reopening of service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

10.  PTSD with associated sleep and memory impairment was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f), 4.125 (2014).

11.  The criteria for reopening of service connection for a neurological disorder, to include a qualifying chronic Gulf War neurological disability and carpal tunnel syndrome are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

12.  The Veteran does not have a qualifying chronic neurological disability that is related to Persian Gulf War service; bilateral carpal tunnel syndrome, was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

13.  The Veteran does not have a qualifying chronic respiratory disability that is related to Persian Gulf War service; COPD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

14.  Fibromyalgia was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

On the transcript of the Board hearing, and in an August 5, 2014 written brief, the Veteran has withdrawn the appeal regarding the specific issues of entitlement to a compensable disability rating for a left ring finger fracture, entitlement to service connection for a right arm disorder, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disorder, entitlement to service-connection for a cardiovascular disorder to include hardening of the veins, entitlement to service connection for arthritis of the lumbar spine, and entitlement to service connection for ALS.  Although never enumerated by the RO as an issue, the Veteran also withdrew any portion of the appeal based on exposure to depleted uranium (see August 5, 2014 written brief).  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those claims and the Board does not have jurisdiction to review the appeal as to those issues.

Rating Claims

The Veteran is seeking disability ratings in excess of 20 percent for his service-connected cervical strain with arthritis and a disability rating in excess of 20 percent for his service-connected lumbosacral strain with arthritis.  As discussed at the Board hearing, the Board considers the service-connected lumbosacral spine disability as including the diagnosis of lumbar arthritis in addition to the acknowledged diagnosis of lumbosacral strain.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

A historical review shows that, in a May 1997 rating decision, service connection was granted for "cervical strain with arthritis" and for "lumbosacral strain."  An initial rating of 10 percent was assigned for each disability pursuant to former Diagnostic Codes 5290 and 5295, respectively.  Each rating was made effective April 2, 1993.  

In a September 2002 rating decision, the disability rating for each disability was increased to 20 percent, effective February 2, 2001.  In a September 2007 rating decision, each diagnostic code was changed to 5237 to reflect amended criteria for rating spinal disabilities.  The ratings assigned remained at 20 percent for each disability.  The current appeal arises from a claim for increase received at the RO on November 28, 2008.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included under the General Rating Formula.  As the Veteran's claim was received after the September 26, 2003 effective date of the amended regulations, only the current version of the regulations applies.  

Under the General Rating Formula, the following ratings are either currently assigned or available:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

The Veteran has reported to VA adjudicators, and to treatment providers, that his service-connected cervical spine disability is manifested by neck pain and stiffness without radiation into the extremities, and that his service-connected lumbosacral spine disability is manifested by lower back pain and stiffness without radiation into the extremities (see February 9, 2010 VA examination report).  He reported that flare-ups of lumbar pain can put him down for the day, and that flare ups of cervical spine pain can make him feel dizzy and out of breath.  He experiences neck pain daily (see May 2012 VA examination report).  

Range of motion for the cervical spine in February 2010 was measured at 45 degrees of forward flexion, 30 degrees of extension, 45 degrees of lateral flexion, bilaterally, and 60 degrees of rotation, bilaterally.  

Range of motion of the cervical spine in May 2012 was measured at 45 degrees of forward flexion with onset of pain at 35 degrees; 35 degrees of extension with onset of pain at 25 degrees; 30 degrees of right lateral flexion with onset of pain at 20 degrees; 35 degrees of left lateral flexion with onset of pain at 25 degrees; 35 degrees of right rotation with onset of pain at 30 degrees; and, 50 degrees of left rotation with onset of pain at 45 degrees.  After 3 repetitions, the ranges were unchanged.  There was no additional limitation in range of motion following repetitive testing.  Functional loss consisted of less movement than normal and pain on movement.  There was no guarding or muscle spasm.  

Based on the clinical findings regarding range of motion of the cervical spine, the Board finds that a 30 percent rating is not warranted as the forward flexion has never been reduced to 15 degrees or less, and as there has never been a finding of favorable ankylosis of the entire cervical spine.  

Range of motion for the thoracolumbar spine in February 2010 was measured at 70 degrees of forward flexion, 20 degrees of extension, 30 degrees of lateral flexion, bilaterally, and 35 degrees of rotation, bilaterally.  Curvature of the spine was normal; there was no pelvic tilt, and leg lengths were equal. 

Range of motion for the thoracolumbar spine in May 2012 was measured at 65 degrees of forward flexion with onset of pain at 55 degrees; 20 degrees of extension with onset of pain at 15 degrees; 30 degrees of right lateral flexion with onset of pain at 25 degrees; 25 degrees of left lateral flexion with onset of pain at 20 degrees; and 25 degrees of rotation, bilaterally, with onset of pain at 20 degrees.  After 3 repetitions of motion, the measured ranges of motion were unchanged.  There was no additional limitation in range of motion following repetitive testing.  Functional loss consisted of less movement than normal and pain on movement.  There was no guarding or muscle spasm.  

Based on the clinical findings regarding range of motion of the thoracolumbar spine, the Board finds that a 40 percent rating is not warranted, as the forward flexion of the thoracolumbar spine has never been reduced to 30 degrees or less, and as there has never been a finding of favorable ankylosis of the entire thoracolumbar spine.  

The Board has specifically considered the functional impairment caused by the service-connected cervical and lumbosacral spine disabilities.  The February 2010 VA examiner reported that the Veteran's cervical spine symptoms produce mild impairment in chores, exercise, sports, and traveling, but no impairment in shopping, recreation, feeding, bathing, dressing, toileting, or grooming.  The examiner reported that the Veteran's lumbosacral spine disability is productive of moderate impairment for high impact sports, but no impairment for chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  The examiner also reported that the cervical spine and lumbosacral spine disabilities have no effect on the Veteran's occupation.  

An October 8, 2009 pain consult reveals the Veteran's report to the examiner that his pain is most troublesome in the morning; however, it occurs throughout the day, with waxing and waning seemingly aggravated by any work.  The Board notes that this notation would appear to contradict the finding of the February 2010 examiner that the disabilities have no effect on the Veteran's occupation.  

Returning to the August 2009 pain consultation, the Veteran reported that any movement, including simple body positioning movements while he is sitting down, will aggravate his pain.  He reported that, often the pain is unbearable in this respect, preventing him from doing any activities of daily life, let alone helping others with their activities of daily life, which he had been doing with his wife's mother.  

The Veteran was afforded another VA examination in May 2012.  That examiner found that the lumbosacral spine disability precluded significant amounts of yardwork, as it was hard to bend and stoop.  Sitting was limited to about 30 minutes at a time.  The cervical spine disability precluded looking down for any period of time to do crafts, etc, or looking up for more than a minute or so at a time.  

These findings are consistent with the Veteran's testimony at the hearing that moving his neck and back is unbearable and he is unable to sit for more than 30 minutes at a time, and he has difficulty bending and stooping.  

The Board resolves the conflict in the evidence regarding occupational impact in favor of the claim.  In essence, the cervical and lumbosacral spine disabilities are productive of pain and stiffness that affects the Veteran's ability to move his head, neck, and back, and to engage in activities which require motion of these areas, including tasks necessary for his occupation.  The presence of pain, as described by the Veteran, is an acknowledged component of his cervical and lumbosacral spine disability.  However, the clinical evidence reflects that, despite this pain, which the Board finds is present with all motion of the cervical and thoracolumbar spine, the Veteran was able to attain the reported ranges of motion.  

The Board emphasizes that the presence of pain, even with all motion, is not itself probative of entitlement to a rating higher than 20 percent for either disability.  While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment to the appropriate degree.  

Unlike the assignment of a minimum compensable rating, which can be based on painful motion to any degree, the question for resolution here is not whether pain limits motion of the cervical or thoracolumbar spine, but whether that limitation would decrease motion to the degrees specified for a higher rating.  Here, the evidence simply does not demonstrate impairment to the level necessary for the next higher 30 percent rating regarding the cervical spine or the next higher 40 percent rating regarding the thoracolumbar spine.  

The Board acknowledges the Veteran's hearing testimony that stiffness should be considered the equivalent of ankylosis.  However, ankylosis is not simply stiffness, but complete bony fixation of a spinal segment.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  See also 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note 5.  To the extent that stiffness was present on examinations, it clearly did not cause or result in ankylosis.  

While the Board has found that the service-connected lumbosacral spine disorder includes arthritis of the lumbar spine, under Diagnostic Code 5003, arthritis is rated on the basis of limitation of motion.  A minimum rating of 10 percent is warranted under that Diagnostic Code 5003 where there is x-ray evidence of arthritis and limited or painful motion that would not otherwise be compensable; however, the Veteran is already rated at 20 percent, and Diagnostic Code 5003 does not provide for application of a separate rating in addition to the rating for limited motion, as this would amount to pyramiding.  Thus, the inclusion of arthritis in the service-connected disability does not in this case provide the basis for a higher rating.  

The Board has also considered the Veteran's assertions that at least one VA examiner (not specified which) forced him to produce motion of his cervical spine that he could not have otherwise produced (see transcript at pages 39-40).  The Veteran reportedly protested "You can't force me down like this, that's cheating."  However, the question regarding the cervical spine is whether there is ankylosis, i.e., complete bony fixation or the equivalent.  It was observed and acknowledged at the hearing that the Veteran was able to, and indeed was observed to move, his neck.  While the Board is not competent to diagnosis ankylosis, the clinical evidence is not limited to a single examination.  Clinical findings on two separate examinations were incompatible with ankylosis.  

In the absence of persuasive evidence to the contrary, any medical examiner is presumed to be competent.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  The Veteran has provided no evidence to challenge the competence of any VA examiner.  Rather, his assertion would appear to challenge the objectivity of at least one examiner.  However, as the Veteran has provided no basis for his assertion that one of his VA examiners provided inaccurate results regarding the cervical spine, the Board finds in favor of the objectivity and accuracy of the clinical evidence on this question.  

For the reasons discussed, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted for the cervical spine disability or for the lumbosacral spine disability.  

The Board has also considered whether there are any associated neurological abnormalities that might warrant separate ratings.  The report of a VA examination in February 2010 reveals normal sensation to light touch in the upper extremities, as well as normal muscle strength and tone.  There was no muscle atrophy and normal reflexes.  In May 2012, the examiner found no radicular symptoms, no neurological abnormalities related to the cervical spine disability, and that the Veteran does not have intervertebral disc syndrome.  

The report of a VA examination in February 2010 reveals negative straight-leg-raise test results bilaterally, normal sensation in the lower extremities, normal reflexes, normal muscle strength and tone, and no atrophy.  In May 2012, straight-leg-raise test results were negative; the examiner found no radicular symptoms, no neurological abnormalities related to the lumbosacral spine disability, and that the Veteran does not have intervertebral disc syndrome.  EMG testing conducted in October 2009 2 revealed no electrodiagnostic evidence of right or left cervical (C5-T1) radiculopathy, and no electrodiagnostic evidence of right or left lumbosacral (L2-S1) radiculopathy.

Based on these findings, the Board concludes that separate ratings for neurological abnormalities are not warranted, nor is a rating based on intervertebral disc syndrome.  

The Board acknowledges that the May 2012 VA examiner marked the box "X" indicating that the Veteran has a vertebral fracture.  Nevertheless, a vertebral fracture only warrants a 10 percent rating with loss of 50 percent or more of the height.  A 20 percent rating is already assigned for the lumbosacral spine.  A separate rating would not be warranted under the rating schedule which contemplates a rating based on overall impairment of the lumbosacral spine. 

In sum, the evidence is not in equipoise regarding a rating higher than 20 percent for the cervical spine disability or a rating in excess of 20 percent for the lumbosacral spine disability.  For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 20 percent for either disability.  The preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his cervical spine and lumbosacral spine disabilities are more severe than is reflected by the assigned ratings.  The Veteran's service-connected cervical spine and lumbosacral spine disabilities are manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to move his neck and back.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in movement of the neck and back.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine or lumbosacral spine disabilities because the rating criteria reasonably describe his symptomatology.  Thun, 22 Vet. App. at 115.

As was explained in the merits decision above, in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Application to Reopen Service Connection Claims

The RO denied a claim of entitlement to service connection for PTSD in a September 2002 rating decision.  At the time of the September 2002 decision, the evidence did not substantiate a current diagnosis of PTSD or an in-service stressor.  Subsequently, VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action.  38 C.F.R. § 3.304(f)(3); see Ervin v. Shinseki, 24 Vet. App. 318 (2011) (holding that these amendments are liberalizing).  

Where a new law or regulation creates a new factual basis for adjudicating the claim, it is adjudicated de novo without the requirement for new and material evidence to reopen the claim.  Pelegrini v. Principi, 18 Vet App 112 (2004).  

Moreover, as will be addressed in more detail below, the Board's grant of service connection for PTSD provides a new factual basis for adjudicating the previously denied claims of entitlement to service connection for sleep impairment and memory loss associated with PTSD.  The merits of these issues are addressed below.  

The RO also denied service connection for carpal tunnel syndrome in the September 2002 rating decision.  The Veteran applied to reopen the claim in May 2008.  He noted current neurological symptoms and specifically referred to a carpal tunnel syndrome evaluation.  The RO denied a claim of entitlement to service connection for the claimed neurological condition in an August 2008 rating decision citing the lack of treatment for such condition in service.  

Although notified of each of the RO's decisions, and of his right to appeal, the Veteran did not initiate an appeal of the August 2008 decision (see 38 C.F.R. § 20.200 (2014)).  He does not contend that he appealed the decision.  While he submitted correspondence within the appeal period following the August 2008 decision, it was a claim of entitlement to service connection for PTSD and undiagnosed illness and not a notice of disagreement with any determination in the August 2008 decision.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran applied to have the previously denied claim reopened in November 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In contrast to the evidence of record in August 2008, the evidence received since that decision includes the Veteran's testimony at the Board hearing that his carpal tunnel syndrome began during his first period of service.  Previously, he had explicitly contended that the disability began during his second period of service, which is not qualifying for purposes of VA disability benefits.  As this assertion provides an arguable basis for granting the claim, the Board concludes that new and material evidence to reopen the claim has been received.  

Service Connection Claims

The Veteran is seeking service connection for fibromyalgia, chronic fatigue syndrome, a neurological disorder, and a respiratory disorder, each on the basis that a current disability is either directly related to service or represents a qualifying chronic Persian Gulf War illness.  He is seeking service connection for PTSD on the basis that it is directly related to service.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Posttraumatic Stress Disorder

The Veteran maintains that he has PTSD as a result of his service in the Persian Gulf during the Persian Gulf War.  

As distinguished from the general service connection provisions of 38 C.F.R. § 3.303, proving service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence is in conflict regarding the matter of a current diagnosis of PTSD.  A VA examination ordered by the RO in February 2013 resulted in a diagnosis of pain disorder associated with psychological factors.  The examiner found that, while the Veteran had several symptoms of PTSD, he did not meet the full criteria for PTSD.  

An examination in March 2010 resulted in a diagnosis of major depressive disorder.  While the March 2010 examiner did not specifically diagnose PTSD, there was in fact no discussion of the appropriateness of such a diagnosis.  

Although two opinions do not find PTSD, the record is in fact replete with psychiatric/mental examinations resulting in diagnoses of PTSD and relating such diagnoses to the Veteran's service in the Persian Gulf.  A January 2009 private evaluation from Professional Counseling Associates includes a diagnosis of PTSD.  Moreover, VA mental health notes in December 2008, March 2009, June 2009, August 2009, and November 2009, each include a diagnosis of probable PTSD secondary to Persian Gulf War experience.  

The Board finds that the term "probable" in this context is not inconclusive, and is not the equivalent of "possible."  The term "possible" establishes only that the likelihood is not zero.  Whereas, use of the term "probable" in this context implies not only that the likelihood is greater than 50 percent, but that, of all diagnoses, PTSD is the most likely.  Absolute certainty is not required of any medical opinion; there need only be a finding that the evidence on the matter has attained relative equipoise.

Most persuasive to the Board, a comprehensive neuropsychiatric assessment was conducted in October 2009.  Among the Axis I diagnoses was chronic PTSD, described as "clinically significant PTSD" within the body of the report.  

The Board acknowledges that the severity of psychiatric symptoms, and thus the Veteran's clinical presentation, are not static, and may differ from one examination to another.  However, the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The February 2013 examiner did not find that the Veteran has never met the criteria for PTSD, only that, in the opinion of that examiner, he did not meet those criteria at the time of the examination.  While there is a conflict in the diagnostic evidence on this question, the Board finds that the evidence in favor of a diagnosis of PTSD has attained relative equipoise with the evidence against.  With resolution of all reasonable doubt in favor of the claim, the Board finds that, during the period of this claim and appeal, a diagnosis of PTSD is supported.  

During the course of the Veteran's pursuit of his PTSD claim, the regulations governing service connection for PTSD were amended.  They now provide that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

For purposes of the new provisions, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment to 38 C.F.R. § 3.304(f) is expressly applicable to claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010.  Thus, the amendment is applicable to this claim. 

In this case, the October 2009 evaluation which diagnosed PTSD was conducted by a VA neuropsychologist.  Moreover, the VA Mental Health notes, which specifically relate the diagnosis of PTSD to the Veteran's Persian Gulf War experiences, are also signed by a VA staff psychiatrist.  

The stressors reported by the Veteran are related to his fear of hostile military or terrorist activity during his time in Saudi Arabia during the Persian Gulf War.  Moreover a VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  Therefore, the Board concludes that the criteria for establishing service connection for PTSD are met.  

Regarding memory and sleep impairment, the February 2013 VA examiner made a specific finding that the Veteran's sleep disturbances were associated with his mental health issues and did not represent a separate disability.  The Board has referred the issue of entitlement to service connection for obstructive sleep apnea to the RO, as this represents a reasonably distinct issue (an obstructive condition of the mouth and throat) from the matter of sleep impairment associated with a mental disorder.  Nevertheless, to the extent that the Veteran's sleep and memory impairment are related to the Veteran's PTSD, such symptomatology is considered under the criteria for rating mental disabilities.  Accordingly, the Board concludes that service connection for PTSD, including any associated memory and sleep impairment, is warranted.  

Neurological Disorder-Carpal Tunnel Syndrome 

The Veteran is seeking service connection for "Neurological Symptoms" described as "proven on my carpal tunnel syndrome evaluation last year" (see May 2008 claim).  At the hearing, the Veteran asserted that he had to use his right hand more than usual due to his service-connected left hand injury.  He also asserted that he put a lot of stress on his hand during his duties as a diesel engineer.  These duties included repetitive movements.  

Regarding the assertions of incurrence of carpal tunnel syndrome during the first period of service, the Board finds that the service treatment records and the Veteran's previous assertions regarding this claim weigh against any direct incurrence of carpal tunnel syndrome during or as a result of the Veteran's qualifying period of service.  The service treatment records do not reflect incurrence of or treatment for any neurological disorder affecting the upper extremities during the first period of service.  Indeed, the Veteran's neurological system and his upper extremities were found to be clinically normal at service separation.  

Other evidence also weighs against the presence of a neurological disorder, to include carpal tunnel syndrome, at service separation.  Just after separation from the qualifying period of service, in April 1993, the Veteran filed his initial claim for VA compensation.  At that time, he listed a right orchiectomy, loss of use of a creative organ, hearing loss, tinnitus, injury to the left 4th finger, chronic bilateral knee pain, a fracture of the left 4th toe, and chronic cervical and lumbar spine pain.  He did not mention symptoms, treatment, or diagnosis of carpal tunnel syndrome or any other neurological disorder.  

In the context of a comprehensive claim for disability benefits, it is reasonable to expect a complete accounting of problems.  Therefore, the absence of any reference to neurological symptoms at this time is significant.  

The Veteran was given a general medical examination in January 1994.  At that time, the Veteran reported "no complaints."  Posture, carriage, and gait were normal.  The examiner found "He has no symptoms of any upper or lower extremity radiculopathy" and that gross neurological examination was negative.  This evidence is directly pertinent to the question of whether the Veteran was experiencing neurological symptoms at that time.  

Also significant are the earliest reports of the onset of symptoms, which directly contradict the Veteran's recent account.  On a VA Form 21-4142 (authorization for release of information) received in April 2002, the Veteran reported that "STARTING MARCH 96 THE PAIN IN BOTH WRISTS." The Veteran reported that since 1996 it has gotten progressive worse.  

The report of VA examination in May 2002 reveals that, on June 6, 1997, the Veteran injured his left wrist and developed carpal tunnel syndrome.  According to this account, overuse of his right wrist then brought on a right carpal tunnel syndrome.  The report notes that, in 1998, he underwent surgery on his left wrist.  The diagnosis in May 2002 was carpal tunnel syndrome right and left.

In addition, written argument submitted in April 2012 also identified the date of onset of carpal tunnel syndrome as 1997.  

Based on the lack of complaint or diagnosis of, or treatment for, carpal tunnel syndrome or any neurological disorder during the first period of service, the normal findings when examined at service separation, and the normal clinical findings during a post-service examination in January 1994, the omission of carpal tunnel syndrome from the April 1993 claim, and the directly contradictory accounts in May 2002 and April 2012, the Board finds that the Veteran's recent account of having incurred carpal tunnel syndrome during the first period of service lacks credibility.  

More persuasive to the Board are the normal clinical findings at service separation and in January 1994.  The account presented to a VA treatment provider in May 2002 is particularly persuasive.  Because the Veteran was then seeking medical treatment, and was unaware that his assertions were pertinent to a future claim for benefits, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The Veterans Court has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans' jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account in May 2002, the more recent accounts were presented in the context of, and in direct support of, a claim for VA benefits which depended on an earlier date of onset than had been previously reported.  There is no question that the Veteran is competent to relate the onset of symptoms.  Thus, his competency is not at issue with regard to recounting this fact.  Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking.  Based on evidence linking the current carpal tunnel syndrome to a period of service which does not qualify him for VA compensation benefits, the Board finds that carpal tunnel syndrome is not related to service.  

While the Veteran has at times phrased this issue in general terms of a neurological disorder, his description of the neurological disorder to the RO referred directly to a diagnosis of carpal tunnel syndrome.  The Veteran also testified at the Board hearing that he has muscle atrophy of the lower extremities and symptoms extending from the base of the spine to his neck.  As discussed at the hearing, service connection is in effect for a lumbosacral spine disability, to include neurological abnormalities associated with the disability.  That matter is separately addressed in this decision.  The Veteran presented additional neurological issues of various diagnoses at the Board hearing and those have been referred to the RO for initial adjudication.  

As the neurological symptoms described by the Veteran in the May 2008 claim have been attributed to the known disorder of carpal tunnel syndrome, the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding qualifying chronic undiagnosed illnesses do not apply.  Moreover, a February 2013 VA neurological examination was normal and non-focal.  The examiner found no evidence on examination or in the medical record of a chronic pattern of disability related to the contention of an undiagnosed neurologic illness.  

In sum, the Board concludes that the Veteran's neurological signs and symptoms as pertinent to this claim have been attributed to a diagnosis of carpal tunnel syndrome, and there is no other undiagnosed Gulf War neurological disability.  Carpal tunnel syndrome is not related to a qualifying period of service.  Therefore, service connection for carpal tunnel syndrome is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder which he contends was caused by breathing fumes from oil wells, and performing work such as sanding in confined spaces requiring the use of a respirator.  In the alternative, the Veteran has argued that a respiratory disorder began during his period of qualifying service and he has had symptoms continuously since then.

The evidence substantiates a current respiratory diagnosis of COPD and attributes the Veteran's respiratory complaints to that diagnosis (see February 2010 and February 2013 VA examination reports).  There are no other current respiratory diagnoses.  

The report of a VA examination in February 2013 reveals the examiner's finding that the Veteran does not have asthma, bronchiectasis, sarcoidosis, pulmonary embolism, bacterial lung infection, mycotic lung infection, pneumothorax, gunshot/fragment wound, cardiopulmonary complication, respiratory failure, tumors or neoplasms, or other conditions to include emphysema, chronic bronchitis, constrictive bronchiolitis, or interstitial lung disease.  The examiner noted that the Veteran had been diagnosed with COPD as a direct result of his smoking habit in 2010.  The Veteran reportedly has smoked 1.5 packs per day since the age of 10 and was continuing to smoke at this rate at the time of the examination.  A Physician Assistant note of January 2014 reveals that the Veteran has smoked since age 9 and continues to do so.  The Veteran reported to the February 2013 examiner that his symptoms included occasional shortness of breath and coughing if he tries to run.  A chest x-ray confirmed mild COPD.  Pulmonary function testing showed a moderate obstruction, mild restriction, and reduced diffusion.  The examiner provided a rationale for the conclusion that the Veteran's COPD was related to cigarette smoking.  According to the examiner, there is a direct link between long term cigarette smoking and the development of COPD, which she described as a disease with a clear and specific etiology and diagnosis.  Given the timeline of symptom onset and the Veteran's long term cigarette usage, she opined that it is less likely as not that this Veteran's COPD is related to a specific exposure event in Southwest Asia.

A January 2014 chest x-ray also reveals mild emphysematous changes bilaterally and a diagnosis of COPD.  

Regarding the Veteran's assertions that he has a Persian Gulf War undiagnosed illness, as the Veteran's respiratory signs and symptoms have been attributed to a known cause (COPD), the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding qualifying chronic undiagnosed illnesses do not apply.  There is no medical opinion purporting to relate the Veteran's COPD to environmental hazards during the Gulf War.  

Regarding the Veteran's assertions that his COPD is directly related to exposure to smoke and other environmental hazards during the Gulf War, and his testimony that he was issued an air purifying respirator due to heavy work in confined spaces and strenuous effort while sanding, or that his COPD may be related to a bout of pneumonitis during service, there is no medical opinion supporting such a relationship.  Moreover, the history in this case is not consistent with onset of the current COPD during qualifying service.  

Service treatment records reveal a December 24, 1992 treatment report reflecting complaint of a productive cough and a diagnosis of pneumonitis.  There is no subsequent treatment for this diagnosis.  When examined for service separation on March 15, 1992, the Veteran's lungs and chest were found to be clinically normal.  

The Veteran was given a general medical examination in January 1994.  At that time, the Veteran reported "no complaints."  The lungs were found to be clear.  

The Veteran completed an Applicant Medical Prescreening form on April 25, 1995.  In answer to the question whether he had any asthma or respiratory problems, he checked "NO."  He reported only hay fever and an allergy to pollen.  Examinations conducted on April 26, 1995 and July 1, 1996 reveal normal lungs and chest, as well as the Veteran's report that he had no history of, or current, shortness of breath or asthma.  

In April 1993, the Veteran filed his initial claim for VA compensation.  At that time, he listed a right orchiectomy, loss of use of creative organ, hearing loss, tinnitus, injury to the left 4th finger, chronic bilateral knee pain, a fracture of the left 4th toe, and chronic cervical and lumbar spine pain.  He did not mention any respiratory symptoms, treatment or diagnosis.  In the context of a comprehensive claim for disability benefits, it is reasonable to expect a complete accounting of problems.  Therefore, the absence of any reference to respiratory symptoms is significant.  

Records from the non-qualifying period of service include a November 18, 1997 Sick Call slip, which reveals that the Veteran had a cold about a month prior and had been coughing ever since.  It was noted that the symptoms were aggravated by dust and paint, but he was still smoking.  The diagnosis was bronchitis and questioned old pneumonia on x-ray.  On December 12, 1997, the Veteran was seen on a follow-up for viral syndrome/pneumonia.

On January 11, 1999, the Veteran completed a medical screening.  In answer to the question whether he had lung disease or shortness of breath, he answered in the negative.  On the February 26, 1999 examination at separation from non-qualifying service, clinical findings for the lungs and chest were normal.  

The Board acknowledges the argument of the Veteran at the hearing that he developed breathing problems during the service and he presently has breathing problems.  However, the evidence establishes that the Veteran's lungs and chest were clinically normal upon separation from his only period of qualifying service, and that he reported no current shortness of breath or history of shortness of breath at that time.  While the Veteran had subsequent episodes of respiratory illness, these were apparently not chronic as his lungs and chest were again found to be clinically normal in January and February 1999, and he again reported no current shortness of breath or lung disease.  This evidence weighs against any finding of direct onset of a chronic respiratory disorder during qualifying service.  

Regarding the reference to "old pneumonia" on x-rays in November 1997, there is no indication from this reference as to the age of the old pneumonia.  Notably, the diagnosis during qualifying service was not pneumonia but pneumonitis.  Moreover, the reference to old pneumonia is a questioned notation, which is the equivalent of an inconclusive finding.  The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical diagnosis or nexus as being insufficient to establish such diagnosis or nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  A medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  In contrast, the opinion of the February 2013 VA examiner is conclusively stated.  There is a conclusive finding that the appropriate diagnosis is COPD, and that this diagnosis is related to cigarette smoking. 

The Veteran asserted at the Board hearing that an examiner told him that his lung problems were not from cigarette smoking, but would have to be from exposure to industrial chemicals or something of that nature.  The Board notes that there is no such opinion in any of the treatment or examination reports.  Indeed, there is an opinion explicitly linking the Veteran's respiratory disorder with smoking.  The Veteran has asserted that the individual who made this statement was unwilling to commit the opinion to writing.  The Veteran testified that his wife was present when the doctor made this statement; however, the Veteran's wife did not provide testimony.  

Setting aside any negative impression that may be taken from a medical professional's refusal to have his or her name associated with an opinion, although the Veteran is competent to report what an examiner told him, the Board must also consider the imprecise nature of the account, which does not identify the treatment provider who made the statement and which does not identify the medical factors supporting the statement.  The reported opinion that the Veteran's COPD would have to be from exposure to industrial chemicals or something of that nature is in direct conflict with the February 2013 opinion-an opinion which includes a rationale addressing the medical factors in support of the opinion.  The absence of any rationale for the opinion reported by the Veteran reduces its probative weight in comparison to the February 2013 opinion. 

The Board must also consider the personal interest of the Veteran and his wife in making these reports, which directly support a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

As the opinion related by the Veteran at the hearing directly conflicts with the findings of the February 2013 examiner, the Board finds that the opinion carries lesser probative weight than that of the February 2013 examiner in light of the lack of explanation or rationale for the opinion.  

To the extent the Veteran's COPD was caused by cigarette smoking during his qualifying period of service, for all claims filed after June 9, 1998, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.  Thus, service connection for COPD caused by cigarette smoking during service is not permitted for this Veteran. 

For the reasons discussed in detail above, the Board concludes that service connection for a respiratory disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Fibromalgia

As with the issue of entitlement to service connection for PTSD, there is a conflict in the clinical evidence regarding the diagnostic criteria for fibromyalgia.  The RO denied this claim based primarily on a finding of a February 22, 2010 VA General Medical examination.  The examiner concluded that there was no current evidence of fibromyalgia as the trigger point examination was found to be unreliable.  

However, several other examinations, including those conducted subsequent to February 2010, have found that the diagnostic criteria for fibromyalgia are met.  Most notably, a VA rheumatology consultation conducted less than a month after the February 2010 VA examination, on March 12, 2010, concludes that "Patient fulfills diagnostic criteria for fibromyalgia; however, he is also markedly tender at control sites suggesting that there is a psychosomatic component as well."

The Board finds that the suggestion of a psychosomatic component to the Veteran's disability picture does not render the diagnosis inconclusive.  

Also supportive of the claim are a November 14, 1994 medical certificate with a diagnosis of polyarthralgia, and the results of a comprehensive evaluation by the War Related Illness and Injury Study Center (WRIISC) in October 2009.  These records were apparently not before the RO and were submitted directly to the Board along with the Veteran's waiver of his right to initial RO consideration.  An October 8, 2009 pain clinic evaluation reveals extensive multiple trigger points throughout the entire back region, including cervicalis muscles, splenius capitis muscles, all the way inferior into the distal lumbar extensor muscles and into the buttock region.  According to the examiner, essentially every palpated location on the back produced a grimace and withdrawal response-some 32 spots.  The examiner opined that the Veteran does not suffer from complex regional pain syndrome as he has none of the characteristics of either the clinical exam findings or research exam findings in this respect.  However, concurrent EMG testing revealed diagnoses including myofascial pain, fibromyalgia, and psychogenic pain.  

While the October 2009 findings are far from determinative, the EMG and clinical testing appear to support a diagnosis of fibromyalgia despite the examiner's reluctance to reach this conclusion.  

More recently, a September 23, 2011 VA Progress Note reveals a notation that the Veteran has fibromyalgia and was on Tylenol/codeine through the VA pain clinic.  A January 2014 Physician Assistant note reveals the Veteran's report that his muscle pain was from his fibromyalgia.  The examiner prescribed tramadol.

While the Board could certainly remand this claim for additional testing and medical opinions to determine why the Veteran's reported satisfaction of the diagnostic criteria for fibromyalgia is not a sufficient basis to provide a diagnosis, the Board finds that this is unnecessary.  The evidence in favor of a diagnosis of fibromyalgia has attained relative equipoise with the evidence against the claim.  With resolution of reasonable doubt in favor of the claim, the Board concludes that service connection for fibromyalgia is warranted.  

Duties to Notify and Assist

As the Board is granting service connection for PTSD with symptoms of sleep impairment and memory loss, and for fibromyalgia, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2008, January 2009, May 2009, November 2009, December 2009, January 2010, February 2010, March 2012, and May 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, service personnel records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  While the Veteran has stated that he was treated at the Palo Alto VA medical Center, his representative has confirmed that that facility has no records pertaining to the Veteran.  The Veteran has submitted a copy of WRISSC evaluation conducted in October 2009.  A Gulf War Registry examination was conducted in January 1995 and a Gulf War VA examination was conducted in February 2013.  Copies of both reports are of record.  

The Veteran's attorney has asserted that the February 2013 Gulf War examination is "invalid" as the individual who completed the examination did not have a copy of the WRISSC examination for review.  The Veteran's attorney noted that the examination was conducted by a Nurse Practitioner; although it is unclear what the objection is regarding this.  The attorney also noted that "Apparently the Nurse Practitioner 'missed' the Gulf War DBQ in the flurry of other the many other forms she handled.  Later the Director browsed (at most) the other forms and cursorily and incomplete filled out the form."  

The Gulf War Disability Benefits Questionnaire (DBQ) was completed on February 21, 2013 by a Nurse Practitioner, then signed on February 23, 2013 by the Clinical Director of Administrative Medicine.  A February 23, 2013 addendum indicates that the General Medical portion of the DBQ was "inadvertently not completed" but had since been completed and attached.  It is unclear from the evidence cited by the Veteran's attorney how this 2-day delay in completing the General Medical portion of the examination must lead to the conclusion that the examination was cursory or incompletely filled out.  

The Board notes that DBQ forms are intended to address all conceivable complaints that might be addressed by the rating schedule.  Not all parts of a DBQ form are intended to be completed for every individual.  Many sections are explicitly conditioned on findings in other sections.  For example, certain sections are prefaced by statements like, "If yes, complete the following."  The decision as to which parts of the DBQ form are necessary is made by the examiner.  In this case, a review of the respiratory DBQ forms does not lead to a reasonable conclusion that the examination was cursorily or incompletely filled out or is otherwise inadequate.  Sections pertaining to specific diagnoses, such as asthma, sarcoidosis, etc., were not completed because in the in Section I, the examiner found that the Veteran does not have those conditions.  In short, the February 2013 examination report reflects that the sections pertinent to the diagnosis rendered were adequately completed.  

As to the absence of the WRIISC forms at the time of the examination, while this is pertinent to some issues on appeal, it is not pertinent to the claimed respiratory disorder.  The September 2009 WRIISC records contain no pertinent findings regarding the Veteran's respiratory disorder.  With the exception of notation of complaints of shortness of breath, coughing, and wheezing, there is no discussion of the diagnosis or etiology of the claimed respiratory disorder.  While these records contain a diagnosis of probable obstructive sleep apnea, that issue has not been adjudicated by the RO and is substantially different from the respiratory issue decided here.  The absence of non-pertinent records from the claims file does not render an opinion inadequate.  

The Veteran also testified that the examination report incorrectly noted that the complaints of coughing and shortness of breath developed while the Veteran was stationed in the Southeastern portion of the U.S.A.  The Veteran contends that he was never stationed in the Southeastern portion of the U.S.A.  While the Veteran may disagree as to what was said to the examiner, this notation, even if incorrect, is not a reason to find the examination inadequate.  As discussed in detail above, the Board has made a specific finding of fact that the Veteran's account of onset of a chronic respiratory disorder during his period of qualifying service is inaccurate.  To the extent the examiner was mistaken in her reporting of this fact, there is no prejudice resulting from the error.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  


ORDER

Reopening of service connection for an eye disorder is dismissed.

Service connection for a right arm disorder is dismissed.  

Service connection for arthritis of the lumbar spine is dismissed.  

Service connection for a cardiovascular disorder is dismissed.

Service connection for ALS is dismissed.

A disability rating in excess of 0 percent for a left ring finger disability is dismissed.

A disability rating in excess of 20 percent for a cervical spine disability is denied.

A disability rating in excess of 20 percent for a lumbosacral spine disability is denied.

Reopening of service connection for PTSD with associated symptoms of sleep and memory impairment is granted.

Service connection for PTSD with associated symptoms of sleep and memory impairment is granted. 

Reopening of service connection for a neurological disorder, to include a qualifying chronic Gulf War undiagnosed illness and bilateral carpal tunnel syndrome, is granted.

Service connection for a neurological disorder, to include a qualifying chronic Gulf War undiagnosed illness and bilateral carpal tunnel syndrome, is denied.  

Service connection for a respiratory disorder is denied.

Service connection for fibromyalgia is granted.  


REMAND

Chronic fatigue syndrome 

The Veteran is seeking service connection for a qualifying chronic Gulf War illness to include chronic fatigue syndrome or an undiagnosed illness manifested by fatigue.  The Veteran was afforded a VA examination in March 2010.  The examiner opined that there was no current evidence of chronic fatigue syndrome with subjective positive response of only 3 out of 10 symptoms of chronic fatigue syndrome.  According to the examiner, there must be 6 out of 10 symptoms to be considered chronic fatigue syndrome.  

The Board notes that the question is not simply whether the Veteran has chronic fatigue syndrome, but whether there is a current chronic disability manifested by fatigue which cannot be attributed to any known cause.  The provisions pertaining to Gulf War qualifying chronic disabilities do not require a specific diagnosis of chronic fatigue syndrome, only that there is a chronic disability.  

Here, the Veteran has not limited his claim to chronic fatigue syndrome.  He filed a claim of entitlement to service connection for "Gulf Syndrome" in January 1995 claiming easy fatigability.  An April 1995 general medical examination reveals his account that, while working aboard ship from April 1991 to June 1991, even though he had good sleep, he could not get out of bed because he felt tired.  The diagnosis rendered at the time was history of fatigue, cause unknown.  While this does not substantiate a current chronic disability, it suggests that there may be one.  An opinion is necessary to address the chronicity of fatigue, i.e., to determine not simply whether there is chronic fatigue syndrome, but whether the Veteran has a current chronic disability manifested by fatigue which cannot be attributed to a known cause.  

Total Disability Rating Based on Unemployability

The Board has granted service connection for PTSD and fibromyalgia and has found that the as yet unadjudicated issue of TDIU entitlement is a component of the appealed rating issues.  The issue of TDIU entitlement is inextricably intertwined with the assignment of an initial ratings for PTSD and fibromyalgia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the claims of entitlement to service connection for chronic fatigue syndrome and entitlement to TDIU are REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records pertinent to the remanded issues.  

2.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's complaints of chronic fatigue.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has a current chronic disability manifested by fatigue that cannot be attributed to any known cause.  

Please note for purposes of this opinion, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered "chronic."  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  After assigning an initial disability rating for the Veteran's PTSD and fibromyalgia, adjudicate the issue of TDIU entitlement.  

4.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


